Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/752,349 MOUNTING BRACKET filed on 1/24/2020.  Claims 1-16 are pending.  

Election/Restrictions
Claims 3 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2021.
The traversal is on the ground(s) that a separate classification or different field of search was not provided.  This is not found persuasive because a separate classification was provided and the different queries and art would be considered a searching burden.  
Claims 3 and 8-13 are also withdrawn. Claim 3 is drawn to non-elected Figure 3.  Claims 8-10 are drawn to non-elected Figure 3. Claims 11-13 are drawn to non-elected Figures 7 and 8.  
The requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2263901 to Olney.
	With regards to claim 1, the patent to Olney discloses a bracket for hanging an item having one or more bracket apertures (13, 14), a mounting aperture (20, 17), a pinhole opening (26, 27) disposed adjacent to the mounting aperture; and wherein the bracket has a longitudinal axis, wherein the longitudinal axis passes through a diameter of the pinhole opening.
	With regards to claim 5, Olney teaches wherein the one or more bracket apertures further comprise a first bracket aperture having a first aperture diameter and a second bracket aperture having a second aperture diameter; wherein the longitudinal axis passes through the first aperture diameter; and wherein the longitudinal axis passes through the second aperture diameter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2263901 to Olney and in view of United States Patent No. 6299123 to Hayde.
With regards to claims 2 and 6, Olney discloses applicant’s basic inventive concept, all the elements which are shown above including teaching a pin/nail (25) used in the pin hole to prevent unwanted removal of the hanging item.  Olney does not disclose that the pin/nail is a set screw with threading. 
Hayde teaches a hanging device with a pin hole and a set screw (70) having a threading; wherein the set screw is disposed in the pinhole opening. The set screw is used in the pin hole to prevent unwanted removal of the hanging item. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Hayde to have used a set screw in the pin hole in order to prevent the hanging item from being removed.  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2263901 to Olney and in view of United States Patent Publication No. 2011/0017888 to Sangiuliano.
With regards to claims 4 and 7, Olney teaches wherein the mounting aperture has a first end (20) and a second end (17), wherein the first end of the mounting aperture has a first width, wherein the second end of the mounting aperture has a second width, wherein the first width is greater than the second width, wherein the first end of the mounting aperture is disposed adjacent to the pinhole opening.
Olney does not teach that the pinhole is located adjacent to a second end of the mounting aperture. 
Sangiuliano teaches a hanger with a mounting aperture (9) with a first end and a second end wherein the first end of the mounting aperture has a first width, wherein the second end of the mounting aperture has a second width, wherein the first width is greater than the second width, wherein the second end of the mounting aperture is disposed adjacent to a pinhole opening (13).  It would be obvious to put the pinhole opening nearest the end desired for use as desired by the user of the hanger, as using holes for different hanging purposes are a function of a hanger and locating the hole where useful is obvious.  



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/20/21